UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:May COLORADO INTERSTATE GAS COMPANY (Exact name of Registrant as specified in its charter) Delaware 1-4874 84-0173305 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On May 23, 2008, we announced that we have commenced a cash tender offer for certain series of our outstanding notes.A copy of the press release announcing the tender offer is attached as Exhibit 99.A. Item9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.A Press release dated May 23, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLORADO INTERSTATE GAS COMPANY By: /s/ John R. Sult John R. Sult Senior Vice President, Chief Financial Officer and Controller (Principal Accounting and Financial Officer) Dated:May 23, 2008 EXHIBIT
